Citation Nr: 0614434	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for avitaminosis and 
other nutritional deficiencies.

2.  Entitlement to service connection for chronic dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for chronic obstructive 
lung disease (COPD).

7.  Entitlement to service connection for ischemic heart 
disease.

8.  Entitlement to service connection for peptic ulcer 
disease.

9.  Entitlement to service connection for irritable bowel 
syndrome.

10.  Entitlement to service connection for severe 
osteoarthritis.

11.  Entitlement to service connection for antral gastritis.

12.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had the following certified military status:  
Beleaguered December 15, 1941, to April 8, 1942; prisoner of 
war (POW) April 9, 1942, to August 31, 1942; No casualty 
status September 1, 1942, to April 2, 1945; Status under MPA 
terminated April 2, 1945; Regular Philippine Army April 3, 
1945, to February 13, 1946; and service in the United Stares 
Army from February 16, 1946, to April 19, 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
September 2004, the Board upheld the denial of the veteran's 
claims for service connection for avitaminosis or other 
nutritional deficiency, dysentery, malaria or residuals 
thereof, stroke, and COPD, and remanded the remaining issues 
on appeal for additional development.  The veteran filed a 
timely appeal to the United State Court of Appeals for 
Veterans Claims (Court).

In December 2005, the Court issued an Order vacating the 
Board's December 2004 decision with respect to the denial of 
service connection for dysentery, avitaminosis or other 
nutritional deficiency, malaria or residuals thereof, stroke, 
and COPD.  

In August 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In written argument in May 2006, the veteran's representative 
pointed out that the basis of the Court order vacating that 
Board's September 2004 decision with respect to the claims of 
entitlement to service connection for avitaminosis and other 
nutritional deficiencies, chronic dysentery, malnutrition, 
malaria, stroke, and COPD, was that there was no indication 
that a prisoner of war (POW) protocol examination had been 
conducted or that a social survey had been ordered.  As such, 
the veteran's representative requested that the case be 
remanded so that these actions may be carried out pursuant to 
VA's duty to assist.  The Board agrees that this requested 
development is necessary before a decision can be rendered 
regarding these service connection issues.  See 38 U.S.C.A. 
§ 5103A(d); VA Adjudication Procedure Manual, M21-1, Part VI, 
Chapter 1(e); M21-1, Part III, Chapter 5.

With respect to the issues of service connection for ischemic 
heart disease, peptic ulcer disease, post-traumatic 
osteoarthritis, irritable bowel syndrome, peptic ulcer 
disease and PTSD, as reflected in the remand portion of the 
Board's September 2004 decision, it does not appear that the 
development that the Board requested has been complied with.  
In this regard, the Board requested that additional treatment 
records be obtained and that the veteran be afforded VA 
examinations.  While the record shows that the AMC sent the 
veteran letters in November 2004 requesting information on 
outstanding medical records, there is no indication that the 
veteran was afforded any VA examinations.  Accordingly, a 
remand is necessary so that the requested development may be 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a Remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the Remand 
orders). 

Also, following the Court's remand of this case to the Board 
in December 2005, additional evidence was received at the 
Board that has not yet been reviewed by the RO.  This 
evidence consists of a number of private medical records that 
the Board received in February 2006 and May 2006.  Although 
the veteran waived RO review of the evidence that the Board 
received in May 2006, his representative stated in writing in 
February 2006 that he did not wish to waive review of the 
evidence that the Board received in February 2006.  Thus, in 
the absence of a written waiver of review of some of the new 
evidence by the RO, the evidence must be reviewed by the RO 
in the first instance.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 
2003).    

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a 
POW protocol examination.  He should 
also undergo a VA social survey.  Both 
reports should be incorporated into the 
claims file.  

3.  The RO should ensure compliance 
with all development action that the 
Board requested in the remand portion 
of the September 2004 decision.

4  The RO should thereafter review the 
expanded claims file, to include the POW 
protocol examination report, the social 
survey report, and all the evidence that 
was submitted to VA after the April 2003 
statement of the case, and determine if 
the issues on appeal can be granted.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






